DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14, 19, 20 in the reply filed on 10/07/2022 is acknowledged. The claims are under active examination of this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over December et al. (US 9365738B2).
Regarding Claims 1 and 2, December et al. discloses a coating composition comprising one or more organic solvents (Col 18 lines 18-30, example 1). December et al. teaches the composition comprising a binder (Ab.), urea crystals (Ab.), ethylene vinyl acetate (EVA)-based wax particles (Col 18 lines 41-46).
The difference of December et al. from the instant claim is that December et al. teach the urea crystals are present in an amount of from about 0.1 to about 10 wt.%, instead of the claimed 0.5 wt. % to about 6 wt. %, based on the weight of the binder. 
However, December et al. teach the range overlapping with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Another difference of December et al. from the instant claim is that December et al. teach up to 2 wt% of EVA-based wax particles (Col 18 lines 41-46), instead of the claimed about 3-8 wt.% . 
It is noted that the EVA-based wax particles act as rheology control agents (Col 18 lines 41-46) and the amount of EVA-based wax particle disclosed by December et al. is substantially close to the claimed value.  Thus, the amount taught by December et al. will lead to the substantial effect as the  rheology control agents for the composition containing a flake pigment. Furthermore, in order to provide a desired color and gloss for the finished coating, an ordinary skilled person in the art would optimize the wt% of EVA-based wax particles to arrive at a composition comprising the claimed wt% of EVA-based wax particles to achieve a desirable coating. 
Another difference of December et al. from the instant claim is that December et al. teach the non-volatile content is about 40-55 wt.% but silent on its vol.% (Col. 19 lines 60-65). However, December et al. teaches coatings varies with color and color strength due to the effect of viscosity, therefore, it would be obviousness to an ordinary skilled person in the art to optimize the vol.% to adjust composition viscosity for obtaining desired color and color strength. 
Regarding Claims 3-4, December et al. teach the urea crystals are present in an amount of from about 0.1 to about 10 wt.%, and EVA-based wax particles up to 2 wt% of based on the weight of the binder. Therefore, the combined total amount is from about 0.1% to about 12 wt.%, which is overlapping with the claimed amount. 
Regarding Claims 5-8, December et al. teaches the urea crystals comprises a reaction product of an amine and an isocyanate (claim 1 (b)) wherein the isocyanate is selected from the group of 1,6-hexamethylene diisocyanate … … , toluene diisocyanate, diphenyl methane-4,4′- diisocyanate (Col 6 Lines 39-65, claim 6); wherein the amine is selected from the group of benzyl amine, ethylamine, n-propylamine, … … tert-butylamine (Col 7 lines 1-50, claim 6). 
Regarding claims 9-10, December et al. teaches the composition comprising a flake pigment (claim 2) or a combination of flake pigments (Col 3 lines 27-28), wherein examples of the flake pigments are aluminum flakes, mica flakes, and pearlescent flakes. (Col 18 line 65 to Col 19 line 10) 
Regarding Claim 11, December et al. teaches suitable binder resins selected from the group of acrylic resins, polyester resins, and polyurethane resins, wherein the polyurethane resins include those prepared using polyester diols, which read on polyester-extended polymer (Col. 8 line 62 – Col. 9 line 2); wherein the acrylic resins include polyester-modified acrylic resins (Col 14 lines43 - 49).
Regarding Claim 12, December et al. discloses in Example 1, the composition comprising 10. 764  SETAL 82166 SS-644, which is polyester containing 2.5% by weight solid polyurethane particles, therefore, polyesters are about 10.5 (Table 1, note 4), among acrylic resin ingredients, High Tg Acrylic butyl acetate containing about 5 acrylic resin (Table 2, note 2), thus,  polyester resin is present in an amount of less than 75 wt.% based on the weight of the binder.
Regarding Claim 13, based on the analysis of the instant Claim 1, December et al. teaches a substantially identical composition to that of the instant invention,  therefore, the resulting composition is expected having the claimed property, for "[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present." (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).)
Regarding Claim 14, December et al. teaches the composition may include additional agents, like crosslinking agents (Col. 16, line 42), ultraviolet light stabilizer, an ultraviolet light absorber, an antioxidant, etc. (Col. 18 lines 50-55).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over December et al. (US 9365738B2) in view of Fujii et al. (US2005/0176880 A1).
The disclosure of December et al. is fully set forth in paragraph 3 and is incorporated herein by reference.
The difference between December et al. and the instant claim is that December et al.  does not teach the wax dispersion comprising polyamide-based wax particles.
However, Fujii et al. teaches that a coating composition comprising polyamide as anti-settling agent or viscosity controlling agent for flake type luster pigment in the composition comprising urea-contained acrylic resin (abstract; [0013] and [0090]). It is noted that December et al.  teach that  EVA is a rheology control agent (Col 18 lines 41-46).  Therefore, it would be obvious to an ordinary skilled person in the art to use polyamides combining or replacing EVA as the rheology controlling agent  in the disclosure of December et al.  because there is a reasonable expectation of success for the same function.  Furthermore,  December et al.  teaches combination of rheology control agents provides unexpected synergy, resulting in excellent color consistency and metallic appearance (Col. 4 lines 31-33); and Fujii et al. teaches anti-settling agent significantly improves storage stability of the composition ([0072]). Thus, an ordinary skilled person in the art would be motivated to modify the composition to incorporate  or replace EVA with polyamides  before the effective filling date to arrive at a desirable composition.
Regarding claim 20, adding the ranges of the sag control agent and the wax dispersion together, the total amount is about from 0.5 wt.% to 12 wt.% based on the weight of the binder, which is mostly overlapping with the claimed range. 

                                                          CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUIHONG QIAO whose telephone number is (571)272-8315. The examiner can normally be reached 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUIHONG QIAO/             Examiner, Art Unit 1763

/LING SIU CHOI/             Supervisory Patent Examiner, Art Unit 1763